United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2416
                         ___________________________

                                 Maurice Williams,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

City of St. Louis; Burton Barr, Chaplan, Individually and Officially; Richard Gray,
     Director, Individually and Officially; Melvin Diggs, Correctional Officer,
 Individually and Officially; Sydney Turner, Correctional Officer, Individually and
    Officially; Len Crenshaw, Supt., Individually and Officially; Irene Mitchell,
Individually and Officially; Dale Glass, Commissioner, Individually and Officially;
       Unknown Irving, Correctional Officer III, Individually and Officially,

                      lllllllllllllllllllll Defendants - Appellees.
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: October 16, 2015
                             Filed: December 21, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.
       Maurice Williams, an inmate at the St. Louis City Justice Center, appeals from
the district court’s1 28 U.S.C. § 1915(e)(2)(B) dismissal of his action alleging
violations of 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized
Persons Act (RLUIPA). Following de novo review, see Moore v. Sims, 200 F.3d
1170, 1171 (8th Cir. 2000) (per curiam), we grant Williams’s motion to proceed in
forma pauperis and summarily affirm.

       We conclude that the district court properly dismissed Williams’s section 1983
claims against the city of St. Louis and the individual defendants in their official
capacities because he did not allege that any city policy or custom was responsible for
the violations of his rights. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985);
Monell v. Dep’t of Social Services, 436 U.S. 658, 690-90 (1978).

       We also agree that his section 1983 claims against the individual defendants in
their individual capacities failed. As to Williams’s claim that he was kept in solitary
confinement for 23-24 hours at a time for non-disciplinary reasons and was served
food at unsafe temperatures, he failed to allege facts indicating that his confinement
led to any substantial risk of harm or immediate danger to health, or that defendants
knew of and deliberately ignored the likelihood of harm. See Beaulieu v. Ludeman,
690 F.3d 1017, 1044-45 (8th Cir. 2012); Wishon v. Gammon, 978 F.2d 446, 449 (8th
Cir. 1992); Ervin v. Ciccone, 557 F.2d 1260, 1262-63 (8th Cir. 1977). As to his claim
that he was subjected to weekly strip searches, he failed to allege facts indicating that
the strip searches were exaggerated beyond what was necessary for genuine security
considerations, see Bell v. Wolfish, 441 U.S. 520, 559-62 (1979); Story v. Foote, 782
F.3d 968, 971-72 (8th Cir. 2015), or that defendants conducted the searches with
deliberate indifference to his health or safety, see Farmer v. Brennan, 511 U.S. 825,
834, 836 (1994).



      1
       The Honorable Judge Carol E. Jackson, United States District Judge for the
Eastern District of Missouri.
       Finally, in his amended complaint, Williams made only a conclusory allegation
that he was denied a religious diet. We agree with the district court that the allegation
was insufficient to state a claim under RLUIPA that was plausible on its face, as
Williams did not establish a substantial burden on his religious beliefs. See Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009); cf. 42 U.S.C. 2000cc-1(a); Van Wyhe v. Reisch,
581 F.3d 639, 655 (8th Cir. 2009); Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 988
(8th Cir. 2004).

      Accordingly, we affirm.
                     ______________________________